DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/14/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810615444.4 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN’074 (CN 105655074), and further in view of US’876 (US 2017/0032876) and CN’724 (CN 1614724, IDS dated 02/19/2020).
Regarding Claims 1, 6 and 8, CN’074 teaches a method for making a magnet comprising: providing a permanent magnet material having a positive temperature coefficient of coercivity (Page 4, 1st paragraph; Fig. 3, Examples 1-3), the permanent magnet material contains a (SmR)2(CoM)17 anisotropic phase and a (SmR)(CoM)5 phase with spin reorientation transition (Page 4, first to last paragraph). CN’074 discloses that the coercivity of the permanent magnet material firstly decreases, then rises and finally decreases as the temperature increases, the permanent magnet material has the positive temperature coefficient of coercivity in a temperature range of 150 k to 375 K for example 2 (Fig. 3).
CN’074 does not teach the magnetizing step recited in claim 1. US’876 teaches a method for magnetizing Sm-Co magnet and discloses the SmCo-based rare earth sintered magnet can be reliably magnetized with a pulsed magnetic field at room temperature to 400 ºC within a short period of time ([0035] to [0040]). Thus, it would be obvious to one of ordinary skill in the art to magnetize the Sm-Co magnet at room temperature to 400 ºC using a pulsed magnetic field as taught by US’876 in the process of CN’074 in order to reliably magnetize the magnet within a short period of time as disclosed by US’876. US’876 discloses a magnetizing temperature of 53 ºC ([0057]), which meets the recited magnetizing temperature in claim 1.
CN’074 in view of US’876 does not teach the magnetism stabilizing treatment recited in claim 1. CN’724 teaches a method for stabilizing a permanent magnet and 
US’876 teaches a magnetizing temperature of 53 ºC ([0057]), which is greater than the stabilizing treatment temperature disclosed by CN’724.
 CN’074 discloses that the maximum temperature of the temperature range of the positive coefficient of coercivity is 375 K (Fig. 3, Example 2), i.e. 102 ºC, which is greater than the stabilizing treatment temperature disclosed by CN’724.
CN’074 in view of US’876 and CN’724 does not explicitly disclose that the stabilizing treatment is to make an easy magnetization direction of the second magnetic phase converse from easy plane to easy axis as temperature decrease as recited in claim 1. However, in view of the fact that CN’074 in view of US’876 and CN’724 teaches a stabilizing treatment temperature that meets the temperature limitations recited in claim 1, one of ordinary skill in the art would expect that the stabilizing treatment disclosed by CN’074 in view of US’876 and CN’724 to meet the limitation that the stabilizing treatment is to make an easy magnetization direction of the second magnetic phase converse from easy plane to easy axis as temperature decrease as recited in claim 1.
Regarding Claim 3, US’876 teaches a magnetizing temperature of room temperature to 400 ºC ([0035] to [0040]), which overlaps the recited temperature in 
Regarding Claim 9, CN’074 discloses that the magnet contains a (SmR)2(CoM)17 anisotropic phase and (SmR)(CoM)5 phase with spin reorientation transition (R is at least one selected from Nd, Pr, Dy, Tb and Ho, M is at least one selected from the group consisting of Fe, Cu, Zr etc.) and the (SmR)(CoM)5 phase encapsulates the SmR)2(CoM)17 phase (Page 4, 1st to last paragraph), which meets the limitation recited in claim 9.
Regarding claim 10, CN’074 discloses that the magnet contains 12.86 wt% Sm and 13.89 wt% Dy (Example 2), which meets the limitation recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAOWEI SU/Primary Examiner, Art Unit 1733